In a wrongful death action, plaintiff appeals from a judgment of the Supreme Court, Suffolk County (McCarthy, J.), entered January 24, 1980, which, inter alia, is in favor of defendants and *626against her, upon the trial court’s dismissal of the complaint at the close of the plaintiff’s case, at a jury trial. Judgment affirmed, with one bill of costs payable jointly to respondents appearing separately and filing separate briefs. Viewing the evidence adduced at trial in a light most favorable to the plaintiff (see Noseworthy v City of New York, 298 NY 76; Schafer v General Motors Corp., 73 AD2d 600), plaintiff did not establish a prima facie case for recovery on any of the theories asserted in the complaint. Titone, J. P., Gulotta and Margett, JJ., concur.